Citation Nr: 0940399	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-17 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for vitreous floaters.

2.  Entitlement to service connection for migraine headaches.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to 
November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for vitreous floaters and migraine 
headaches.

The issue of entitlement to service connection for migraine 
headaches is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

The Veteran was seen for vitreous floaters in service, has 
had chronicity of symptomatology since his separation from 
service, and the competent medical evidence etiologically 
links vitreous floaters to service.


CONCLUSION OF LAW

Vitreous floaters were incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2009); 38 C.F.R. 
§38 U.S.C.A. § ; 38 C.F.R. §  3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service 
connection for vitreous floaters because these were acquired 
in service. 

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2009).  
Disability which is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310 (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The service treatment records show that in April 1992 the 
Veteran reported floaters in his eyes without interference 
with vision.  He was seen in Optometry in April 1993 and 
complained of seeing stationary spots in his eyes, which he 
could see when looking in certain directions.  The assessment 
was positive for floaters.  The remainder of the service 
treatment records, to include the July 1998 discharge 
examination and eye examinations, does not contain any 
finding, complaints, or history of ocular floaters. 

A VA treatment note in May 2005, reflects the Veteran's 
complaints of increasing floaters in his eyes that obstructed 
his vision.  The Veteran reported that he had first noticed 
floaters 10 to 15 years prior.  Assessment was positive for 
floaters and decreased visual acuity. 

A March 2006 private treatment note shows that the Veteran's 
chief complaint was trouble driving at night and seeing spots 
in his visual field from time to time.  The private physician 
opined that the floaters were of chronic origin and had been 
in the Veteran's visual field for years, since his military 
service.

On VA examination in January 2009, the examiner noted that 
the Veteran's vitreous cavity was clear in each eye without 
obvious floaters.  The examiner concluded that the Veteran's 
floaters were age appropriate and not related to a prior 
injury or specific event.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  Washington v. Nicholson, 19 
Vet. App. 362 (2005).  However, the Veteran as a lay person 
has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, while the Veteran is competent to report what comes to 
him through his senses, he does not have medical expertise.  
Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency, a legal concept determining whether 
testimony may be heard and considered, and credibility, a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

Lay evidence is one type of evidence that must be considered 
and competent lay evidence can be sufficient in and of 
itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  That would include weighing 
the absence of contemporary medical evidence against lay 
statements.

Where symptomatology is observable and identifiable by lay 
people and is capable of lay observation, a Veteran's lay 
testimony regarding that symptomatology in service represents 
competent evidence.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, noting that sometimes a 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The relevance of 
lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
Layno v. Brown, 6 Vet. App. 465 (1994).

While service treatment records do not contain findings 
pertaining to ocular floaters after April 1993, in statements 
in support of his claim the Veteran explained that while he 
initially noticed floaters in service, he was told that there 
was nothing that could be done about them.  Therefore, he no 
longer mentioned them until they seemed to increase.  
Consistent with the Veteran's statements, post-service 
clinical treatment notes reflect a history of floaters since 
service.  

Although the January 2009 VA examiner indicated that the 
Veteran's vitreous floaters were age appropriate and not 
related to a prior injury or specific event, that examiner 
did not provide any further opinion addressing the presence 
of floaters in service, or the relationship, if any, between 
the Veteran's current complaints and those noted in service.  
Moreover, in March 2006 a private physician opined that the 
Veteran's floaters were of chronic origin and had been in the 
Veteran's visual field since his military service.  The Board 
finds that March 2006 private opinion to be of at least equal 
probative and persuasive value to the January 2009 VA 
examiner's opinion.  Therefore, the Board finds that the 
evidence is in equipoise regarding whether the Veteran's 
floaters were incurred during his service.  Therefore, 
reasonable doubt will be resolved in the Veteran's favor and 
the Board finds that the floaters were incurred during his 
service.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Veteran was seen in service for floaters.  He has a 
current diagnosis of vitreous floaters, and has indicated 
that he has noticed having vitreous floaters since service.  
The Veteran as a layperson is competent to identify the 
presence of floaters in his eyes.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  The Board finds, further that the Veteran's 
reports are credible.  His reports have been consistent and 
are adequately supported by medical evidence of record.  
Because the Veteran had objective findings of vitreous 
floaters in service, there is a showing of chronicity or 
continuity after discharge and the competent medical evidence 
etiologically relates the Veteran's current complaints of 
floaters to service, the Board finds service connection for 
vitreous floaters is warranted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for vitreous floaters is granted.


REMAND

The Veteran contends that he is entitled to service 
connection for migraine headaches, which he claims had onset 
in service and have been ongoing since discharge from active 
duty.  

Service medical records show that the Veteran complained of 
frequent and severe headaches at examinations conducted in 
December 1997 and July 1998.  Post-service treatment records 
in 2005, show treatment for migraine headaches.  

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. Brown, 
8 Vet. App. 69 (1995).  In a claim for service connection, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits 
still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicates that a claimed disability may be associated with 
in-service injuries for the purposes of requiring a VA 
examination).

The Veteran underwent a VA examination in November 2005.  The 
examiner diagnosed migraine headaches, but failed to provide 
an opinion as to whether the Veteran's migraine headaches 
were related to his service.  Thus the Board finds that 
examination was inadequate for rating purposes.  

In March 2006 and June 2006 statements, the Veteran's private 
physician diagnosed migraine headaches and opined that the 
Veteran's headaches were not caused by his military service, 
but had their onset during his enlistment.  The private 
physician's opinion was found to be inadequate for rating 
purposes  because it was not based on a complete review of 
the record, to include the service treatment records.

Thus, in order to make an accurate assessment of the 
Veteran's entitlement to service connection for his migraine 
headaches, the Board concluded that it was necessary to have 
a medical opinion based upon a thorough review of the record 
that reconciled the question of whether the Veteran's 
migraine headaches were related to service, and remanded the 
claim for further development. 

Pursuant to the Board's November 2008 remand, the Veteran was 
afforded a VA neurological examination in January 2009 in 
which he was again diagnosed with migraine headaches.  
However, the January 2009 VA examiner stated that there was 
insufficient information to determine if the headaches 
reported in June 1998 continued and were relatable to 
headaches in 2005.  The examiner indicated that she could not 
say whether the present headache condition was militarily 
related without resorting to mere speculation.

The Board observes that opinions, such as those rendered by 
the January 2009 VA examiner, in which a physician is unable 
to opine regarding any causal connection between a Veteran's 
current complaints and his period of service have been 
characterized as non-evidence, and therefore lack probative 
value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Thus, the 
Board finds that the January 2009 VA examiner's opinion is 
not probative for the purpose of determining whether the 
Veteran's currently diagnosed migraine headaches is related 
to service.

A remand by the Board confers on the Veteran the right to 
compliance with the remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  Accordingly, the Board finds it necessary to 
remand this case for an additional examination and 
etiological opinion in order to fully and fairly address the 
merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination with a different specialist 
than the examiners who conducted the 
November 2005 and January 2009 VA 
examinations for the purpose of 
ascertaining the etiology of his currently 
diagnosed migraine headaches.  The claims 
folder must be sent to the examiner for 
review and the examination report should 
note that review.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
migraine headaches are etiologically 
related to any injury or disease incurred 
during the Veteran's active service, to 
include his complaints of headaches during 
service.  If necessary, the examiner 
should reconcile the opinion with the 
other medical opinions of record.  The 
rationale for any opinions expressed 
should be provided.  

2.  Then, readjudicate the appeal.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate period for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


